Citation Nr: 1643912	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  14-29 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION

The appellant had a period of active duty for training (ACDUTRA) in the United States Army National Guard of California from January 1966 to May 1966.

This matter comes to the Board of Veterans' Appeals on appeal from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that the October 2010 rating decision denied entitlement to service connection for bilateral hearing loss.  The Board finds that the issue of entitlement to service connection for left ear hearing loss can be finally adjudicated.  However, the issue of entitlement to service connection for right ear hearing loss requires additional development.  Therefore, the Board will bifurcate the hearing loss claim into separate issues and adjudicate them separately.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately.).

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant currently has a left ear sensorineural hearing loss disability for VA compensation purposes.
2.  The appellant's left ear sensorineural hearing loss is related to his active service.

3.  Tinnitus as likely as not was incurred during active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left ear sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1101, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss and tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As a threshold matter, veteran status must be established as a condition of eligibility for service connection benefits.  See Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013).  A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. §§ 3.6(a)-(d).  The fact that a claimant has established veteran status for other periods of service does not obviate the need to establish veteran status for the period of ACDUTRA or INACDUTRA on which the claim is based.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to veteran's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999), vacated on other grounds sub nom; McManaway v. Principi, 14 Vet. App. 275 (2001) (citing Paulson, 7 Vet. App. at 469-70, for the proposition that if a claim "relates to period of [ACDUTRA], disability must have manifested itself during that period; otherwise, period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim." (emphasis added in McManaway)); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  Thus, the evidentiary burden is on the claimant to show that he or she became disabled from an injury or disease incurred in line of duty during ACDUTRA or from an injury incurred in line of duty during INACDUTRA. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The results of the October 2010 VA examination show that the appellant has left ear hearing loss that meets these criteria.

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.


Left Ear Hearing Loss

The appellant contends that his current left ear hearing loss was incurred during his period of ACDUTRA from January 1966 to May 1966.  The Board notes that the appellant does not yet have any service-connected disabilities.  Thus, he has not attained veteran status for this period of ACDUTRA.  

The appellant contends that he was exposed to loud noise during his period of ACDUTRA service.  See March 2010 Statement in Support of Claim.  The appellant described receiving exposure to noise from gunfire and grenades during this period.  The appellant is competent to report noise exposure in service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  In addition, the appellant's DD Form 214 shows that his military occupational specialty (MOS) during this period was light weapons infantryman.  The Department of Defense's Noise Exposure Listing reports that an infantryman has a high probability of noise exposure.  Given the circumstances of the appellant's service, the Board accepts the appellant's assertion of in-service noise exposure as credible and consistent with his service.  38 U.S.C.A. § 1154(a).  Consequently, the appellant has an in service event for service connection purposes. 

Prior to the appellant's period of ACDUTRA, a service examination was conducted in July 1965.  No abnormalities were noted in the appellant's ears upon clinical evaluation.  In terms of audiological testing, only the results of a whispered voice and spoken voice test were documented.  The appellant had 15/15 in the left ear for both the whispered voice and spoken voice test.  In the corresponding July 1965 Report of Medical History, the appellant denied experiencing ear, nose, or throat trouble; running ears; or ever wearing a hearing aide.

At the time of the appellant's entrance into ACDUTRA, a January 1966 examination determined that the appellant's ears were normal.  The appellant's spoken voice test results were still 15/15 in the left ear.  No whispered voice or audiogram test results were provided.  The January 1966 Report of Medical History reflects that the appellant did not report any problems related to hearing loss.

The appellant's hearing was also evaluated during a May 1966 separation examination.  At this time, his ears continued to be normal.  The spoken voice test remained at 15/15 in the left ear.  No whispered voice or audiometric testing was conducted.  The appellant's responses in the May 1966 Report of Medical History related to hearing loss were unchanged from those reported in July 1965 and January 1966.

After service, the appellant's hearing was evaluated by VA in January 2008.  The results are displayed in a graphical form that has not been converted to an appropriate numerical form.  However, the interpretation of a graphical audiogram is a finding of fact to be made by the Board in the first instance.  Kelly v. Brown, 7 Vet. App. 471 (1995).  If the Board is unable to interpret the graphical audiogram due to unclear results or several possible interpretations, then the Board must remand the results for translations by an appropriate specialist.  Savage v. Shinseki, 24 Vet. App. 259 (2011); Kelly, 7 Vet. App. at 471.  In this instance, the Board finds that the graphical representation is clear and can be interpreted, as the audiogram includes a key for the graphical results.  Accordingly, a remand for interpretation of the VA audiogram is not necessary.

The appellant's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
10
45
75

The speech discrimination score for the left ear was 100 percent.  However, the record did not indicate whether the Maryland CNC test was used.  The examining audiologist diagnosed the appellant with left ear sensorineural hearing loss.  See February 2008 VA treatment record.  

Regarding the onset of his symptoms, the February 2008 VA audiologist noted the appellant's description of experiencing hearing difficulties of increasing severity over the past 20 years.  He informed the audiologist that his difficulties may have started after recreational noise exposure to pistol fire around 20 years ago.  In terms of post-service occupational noise exposure, the audiologist stated that the appellant worked for 25 years in a quiet laboratory, and for several years in a school department.  The audiologist also reported that he received some exposure to loud noises while working for 8 years in trash compaction.  A May 2008 VA treatment record similarly noted that the appellant's civilian employment consisted of chemical research for a herbicide company and work for a corporation.

In a May 2008 VA treatment record, an otolaryngology staff surgeon noted that the January 2008 audiogram showed asymmetric hearing loss with the left greater than the right.  The surgeon further stated that the audiogram reflected an asymmetric high frequency notch, with the maximum at 4000 hertz.  According to the surgeon, this high frequency notch was associated with noise exposure.

During an October 2010 VA examination related to the appellant's left ear hearing loss, the appellant's pure tone thresholds, in decibels, were documented to be:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
10
35
70

His speech recognition score using the Maryland CNC word list was 100 percent in the left ear.  The diagnosis continued to be left ear sensorineural hearing loss.
At the time of the examination, the appellant reported that the onset of his hearing loss was more than 15 years ago and might be increasing in severity over time.  The examiner also indicated that the appellant denied having post-service occupational noise exposure.

Regarding the question of nexus, the examiner opined that it is not likely that the appellant's left ear sensorineural hearing loss is related to his military service.  The examiner observed that the appellant's hearing loss was consistent with noise exposure.  However, the examiner found that the appellant's reported history from the examination regarding his noise exposure and the onset of his hearing loss was inconsistent with his report from 2008.  Based on the appellant's 2008 report, the examiner determined that the onset of his hearing loss occurred more than 15 years after service in the late 1980's.  The examiner also noted that there was no documentation of left ear hearing loss during service.  

The Board finds that the October 2010 VA medical opinion has little probative value.  Following the examination, the appellant asserted that several details from the history documented in February 2008 are inaccurate.  See March 2010 Statement in Support of Claim.  In this regard, the appellant explained that his hearing issues have been present since his active service.  The appellant indicated that he did not immediately seek treatment as his uncle, a World War II veteran with similar hearing problems, told the appellant that there was nothing to be done.  Although the appellant had used a pistol while hunting in the time since service, he always used hearing protection during recreational activities involving noise exposure.  He also noted that the February 2008 VA treatment record's report that he was exposed to loud noises for 8 years while working in trash compaction was inaccurate.  The appellant clarified that he worked as a janitor for 8 years, and he was only exposed to noise once a day when he dumped trash in a compacter.  In light of the appellant's explanation regarding the discrepancies in the record, the Board will afford him the benefit of the doubt.  The Board consequently finds the appellant's report that he has experienced hearing loss since service and did not receive significant noise exposure after service to be credible.

Moreover, the only audiological test that was conducted upon the appellant's entrance and exit from ACDUTRA was the spoken voice test.  The Board notes that spoken voice test is a subjective and blunt measure of hearing loss, and provides little probative value in this case.  The test cannot measure audiometric threshold shifts, can neither establish nor rule out the presence of a hearing loss disability as defined in 38 C.F.R. § 3.385, and is not capable of capturing hearing loss that may have begun in service following acoustic trauma.  As the examiner failed to address the unreliability of the spoken voice test, his discussion of the in-service evidence is insufficient.  Based on the foregoing, the examiner's rationale in support of the negative nexus opinion lacks probative value.  

However, the October 2010 VA examiner's conclusion that the appellant's left ear sensorineural hearing loss is associated with noise exposure is highly probative.  This opinion is consistent with the May 2008 VA surgeon's statement.  In addition, the appellant has competently and credibly reported that he only received significant noise exposure during active service.  The Board therefore finds that there is sufficient evidence to establish a nexus between the appellant's current left ear sensorineural hearing loss and active service.  Accordingly, entitlement to service connection for left ear sensorineural hearing loss is granted.  38 C.F.R. §§ 3.102, 3.303.

Tinnitus

The appellant contends that his tinnitus was caused by excessive in-service noise exposure that occurred during his period of ACDUTRA.  The Board reiterates its finding that the appellant's description of in-service noise exposure is credible and consistent with his service.   38 U.S.C.A. § 1154(a).  As noted above, the Board is granting service connection for left ear sensorineural hearing loss based on the appellant's period of ACDUTRA from January 1966 and May 1966.  Consequently, the appellant has established veteran status for this period and the presumptions of service connection are available.  See Paulson, 7 Vet. App. at 470.

The appellant's service treatment records are silent as to any complaints, treatment, or diagnoses associated with tinnitus.  After service, a February 2008 VA treatment record noted that the appellant had noticed symptoms of tinnitus for the past several years.  The record also noted that his tinnitus symptoms occurred periodically around once a month.  During the October 2010 VA examination, the appellant reported that he had experienced tinnitus since the time of his separation from active service.  He also informed the examiner that his symptoms were constant.

The appellant is competent to report symptoms such as ringing or buzzing in his ears as this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  In addition, the appellant is competent to identify a disorder such as tinnitus for diagnostic purposes.  38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 310; Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

The October 2010 VA examiner opined that it is not likely that the appellant's tinnitus is related to his active service.  Similar to the opinion concerning left ear hearing loss, the examiner noted that there was no in-service documentation of tinnitus.  In light of the appellant's 2008 statements indicating that his tinnitus manifested several years after service, the examiner also doubted the veracity of the appellant's report from the examination that his tinnitus had been present since his discharge.  However, in a March 2010 statement, the appellant explained why the February 2008 VA treatment record's documented history of his tinnitus symptoms was inaccurate.  The appellant stated that he experienced pain and ringing in his ears during service at the time of his noise exposure.  The appellant further indicated that the ringing has been present since that time, stating that he had learned to cope with the symptoms over the years.  Regarding the February 2008 report concerning the frequency of his symptoms, the appellant explained that they were continuous, but the symptoms became louder approximately once a month.  

Given the appellant's assertions concerning the inaccuracy of the February 2008 VA treatment record, the Board finds that the appellant is credible in his report that his tinnitus manifested during active service and has continued since that time.  As such, the October 2010 VA examiner's opinion is based on an inaccurate premise, i.e., that the appellant's tinnitus has not been present since his active service.

Resolving all doubt in the appellant's favor, the Board finds that the appellant meets the requirements for a presumption of service connection.  Consequently, service connection for tinnitus is granted.  38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309.



ORDER

Entitlement to service connection for left ear sensorineural hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The appellant was provided with a VA examination in connection with his service connection claim for right ear hearing loss in October 2010.  The appellant's right ear hearing test results from the examination did not meet VA's criteria for a hearing loss disability under 38 C.F.R. § 3.385.  As such, the examiner did not provide an opinion regarding the appellant's right ear hearing loss.  However, the record contains the results of a January 2008 audiogram that showed right ear hearing loss for VA purposes.  As these results were in close proximity to the current claim period, the Board finds that a VA medical opinion that addresses these results should be obtained on remand.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In light of the remand, the Board also finds that another VA examination should be conducted to determine whether any current right ear hearing loss is present.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for his right ear hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the VA Palo Alto Health Care System dated since March 2010.
2.  After the preceding development in paragraph 1 is completed, schedule the appellant for a VA examination to determine the nature and etiology of any right ear hearing loss that is present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the appellant's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.  

The appellant is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner must first indicate if there is any current right ear hearing loss disability, to include any hearing loss during the appellate period.  In this regard, the examiner must address the January 2008 VA audiogram.

For any diagnosed right ear hearing loss disability, the examiner must opine as to whether it is at likely as not (a 50 percent or greater probability) that the appellant's hearing loss is related to, or had its onset during, the appellant's active service.

In providing this opinion, the examiner should address whether the May 1966 spoken voice test presents any limitation for determining the level of right ear hearing loss at separation.  Additionally, the examiner must consider the appellant's lay statements regarding continuity of hearing loss since service.
3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the appellant and his representative.  After the appellant and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


